PER CURIAM:
Jabari Zakiya appeals the district court’s orders dismissing his civil action and denying his motion to reconsider. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Zakiya v. United States, No. CA-04-38-1-IMK (N.D.W.Va. Mar. 18, 2005; July 6, 2005). We deny Zakiya’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.